UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit


                                           No. 97-20037



                        NATIONSBANK OF TEXAS, N.A. and
                 THE BANK OF NEW YORK, as Successor Indenture Trustee,

                                                                              Plaintiffs-Appellants,

                                             VERSUS

                THE MCGRAW-HILL COMPANIES, INCORPORATED, INC.,

                                                                              Defendant-Appellee.


                           Appeal from the United States District Court
                               For the Southern District of Texas
                                          (H-94-CV-882)

                                           January 5, 1998


Before WISDOM, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

       We have reviewed the briefs and the record. We have heard the arguments of counsel

regarding this appeal.    The district court committed no reversible error.        The judgment is

AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.